Citation Nr: 0830483	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  The veteran's claims file is in 
the jurisdiction of the VA Regional Office in Fargo, North 
Dakota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for a low back 
disorder, a bilateral knee disorder, a left hip disorder, and 
a right foot disorder.  He claims that he injured his back 
during service on the USS SKYLARK in February 1967 or March 
1967.  He alleges that he has bilateral knee, left hip, and 
right foot disorders as a result of his low back disorder.  
He testified that he has had back pain ever since his injury 
inservice.

In December 2005, the RO requested that the National 
Personnel Records Center (NPRC) furnish the veteran's service 
medical records.  A February 2006 email notes that the RO's 
request was closed in January 2006 because the veteran's 
service medical records were previously provided but that VA 
had "no reason to believe that the veteran's claims folder 
should contain SMRs."  An August 2006 email reveals that the 
National Archives and Records Administration (NARA) placed 
another veteran's records inside the veteran's record, and 
that NPRC was unable to locate the veteran's service medical 
records after an extensive and thorough search.  In September 
2006, the RO made a formal finding that the veteran's service 
medical records were unavailable.  

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claims herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

At his April 2008 hearing before the Board, the veteran 
testified that he injured his back inservice while aboard the 
USS SKYLARK in either February 1967 or March 1967 when 
lowering a paint can down three decks on a piece of rope.  He 
explained that, while bending over, he had excruciating back 
pain and he believes he heard something snap.  He stated that 
he went to sickbay on the USS SKYLARK and was sent to the 
hospital facilities on the USS SIMON, a sub-tender ship.  He 
noted that he was not provided with an examination at service 
discharge, and that he sought treatment from Dr. Shirow, a 
private doctor, approximately one year after service 
discharge.  He has also sought treatment at the Methodist 
Hospital in Sacramento, California, the Sutter Hospital in 
Sacramento, California, and from Dr. Sharon Rosenburg.

A review of the record does not reveal that the RO requested 
the ship logs from either the USS SKYLARK or the USS SIMON 
for February 1967 or March 1967.  The record also does not 
reflect that the RO has attempted to obtain the veteran's 
private medical treatment records from Dr. Shirow, Dr. 
Rosenburg, the Methodist Hospital, or the Sutter Hospital.

Under the circumstances of this case, the Board believes that 
another attempt should be made to obtain the veteran's 
service medical records.  Also, the RO should obtain copies 
of the ship logs from the USS SKYLARK and the USS SIMON 
pertaining to the veteran for the period of February 1967 to 
April 1967.  In addition, and with the assistance of the 
veteran, the RO should attempt to obtain the veteran's 
private medical treatment records from Dr. Shirow, Dr. 
Rosenburg, the Methodist Hospital, or the Sutter Hospital.  
Last, the Board believes that VA examinations addressing the 
etiology of the veteran's low back disorder, bilateral knee 
disorder, left hip disorder, and right foot disorder must be 
accomplished.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
claimed disorders.  The RO must then, with 
the assistance of the veteran, obtain 
copies of the related medical records that 
are not already in the claims folder, to 
include treatment records from Dr. Sharon 
Rosenburg, Dr. Shirow, Sutter Hospital, 
and/or Methodist Hospital.  The veteran 
must be informed as to the result of these 
efforts.

2.  The RO must take all procedurally 
appropriate actions to locate and secure 
the veteran's service medical records in 
accordance with M21-1MR, including making 
another request for these records from 
NPRC and making a request for these 
records from NARA.  All attempts to locate 
and secure the veteran's service medical 
records must be documented in the claims 
file by the RO.  In addition, the RO must 
request any information documented in the 
USS SKYLARK's ship logs of injury or 
illness in reference to the veteran from 
February 1967 to April 1967, and from the 
USS SIMON from February 1967 to April 
1967.  If the research of available 
records for corroborating evidence leads 
to negative results, the RO must notify 
the veteran and his representative, and 
afford them the opportunity to respond.  

3.  The RO must advise the veteran that he 
can submit alternative evidence to support 
his contention that service connection for 
a low back disorder, a bilateral knee 
disorder a left hip disorder, and a right 
hip disorder is warranted.  This evidence 
may take the following forms; however, the 
veteran may submit any other evidence he 
finds appropriate: statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the appellant may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.

4.  Thereafter, the RO must have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any low back 
disorder, bilateral knee disorder, left 
hip disorder, and right foot disorder 
found.  The claims file must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed low back disorder is related to 
the veteran's active duty service, and 
whether any diagnosed bilateral knee 
disorder, left hip disorder, and right 
foot disorder are related to the veteran's 
active duty service, to include as due to 
his low back disorder.  A complete 
rationale for all opinions must be 
provided.  The report(s) prepared must be 
typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination(s) 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination report(s) to ensure complete 
compliance with the directives of this 
Remand.  If the report(s) is/are deficient 
in any manner, the RO must implement 
corrective procedures at once.

7.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for a low back disorder, a bilateral knee 
disorder, a left hip disorder, and a right 
foot disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




